Citation Nr: 0428500	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  97-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for an upper 
respiratory disorder, to include sinusitis/allergic rhinitis.

3.  Entitlement to an effective date earlier than August 7, 
1995, for the grant of service connection for residual burns 
sustained in service.

4.  Entitlement to service connection for a dental disability 
for the purposes of obtaining Department of Veterans Affairs 
(VA) outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1961 and from March 1962 to December 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1996, March 1997, and June 1998 rating 
decisions of the Honolulu, Hawaii, VA Regional Office (RO).  
In the June 1996 rating decision, the RO granted service 
connection for residual burns that the veteran had sustained 
in service on his lower extremities, effective August 7, 
1995.  The veteran has appealed the effective date assigned.  
In the March 1997 rating decision, the RO denied service 
connection for a back disorder.  In the September 1998 rating 
decision, the RO denied service connection for 
sinusitis/allergic rhinitis.

The veteran relocated to Virginia and jurisdiction of his 
claim was assumed by the RO in Roanoke, Virginia.

In July 2004, the veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  At the hearing, the veteran submitted 
additional evidence along with a waiver of initial 
consideration by the RO.  Thus, the Board may proceed to 
consider the veteran's claims without having to remand these 
issues.

The issue of entitlement to service connection for a dental 
disability for the purposes of obtaining VA outpatient dental 
treatment is addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims, the evidence necessary to substantiate his 
claims, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to 
obtain on his behalf. 

2.  A chronic low back disorder was not present during 
service, arthritis of the low back was not manifest within a 
year after separation from service, and the veteran's current 
low back disorder is not related to any incident during 
service.

3.  An upper respiratory disorder, to include 
sinusitis/allergic rhinitis, was not present during service, 
and the veteran's current diagnoses of sinusitis/allergic 
rhinitis are not related to any incident during service.

4.  An original claim for service connection for residual 
burns sustained in service was received at the RO on August 
7, 1995.


CONCLUSIONS OF LAW

1.  A chronic low back disorder was not incurred in or 
aggravated by service, and arthritis of the low back may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.397, 3.309 (2003).

2.  An upper respiratory disorder, to include 
sinusitis/allergic rhinitis, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (2003).

3.  The legal criteria for an effective date earlier than 
August 7, 1995, for the grant of service connection for 
residual burns sustained in service have not been met.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims for service 
connection and his claim for an earlier effective date for 
the grant of service connection for residual burns sustained 
in service.  The Board concludes the discussions in the March 
1997 and September 1998 rating decisions, the April 1997 and 
October 1998 statements of the case (SOC), the April 1999 
supplemental statement of the case (SSOC), and a March 2004 
letter sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The SOCs and SSOC 
included summaries of the evidence which had been obtained 
and considered.  The SOCs and SSOC also included the 
requirements which must be met to establish service 
connection and an earlier effective date.  The basic elements 
for establishing service connection and establishing an 
earlier effective date have remained unchanged despite the 
change in the law with respect to duty to assist and 
notification requirements.  The communications, such as a 
letter from the RO dated in March 2004, provided the veteran 
with a specific explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini 
I)), the Court of Appeals for Veterans Claims (Court) held 
that a VCAA notice must be provided to a claimant before the 
"initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  VCAA notice was 
not provided to the veteran before the RO decisions that are 
the subject of this appeal.  However, the original RO 
decisions that are the subject of this appeal were entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with the pre-decision timing 
requirement of 38 U.S.C.A. §  5103(a); 38 C.F.R. §  
3.159(b)(1) because an initial RO decision had already 
occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used when a mistake of 
the administrative body is one that clearly had no bearing on 
the procedure used or the substance of decision reached.  See 
also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in March 2004 and 
was given an opportunity to respond.  A March 2004 VA Form 
119, Report of Contact, shows that the veteran called to say 
that he had no additional evidence to submit.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has had a hearing both before a 
Decision Review Officer and the Board.  The claims file 
contains many of his service medical records.  A request for 
information reply from the National Personnel Records Center 
indicates that records from the veteran's first period of 
service were "fire related."  The veteran completed an NA 
Form 13055 showing the dates and places where he was 
hospitalized; however, the NPRC reported in May 1996 that 
searches of clinical records from Castle AFB and Letterman 
Army Hospital and morning reports revealed that they did not 
list the veteran.  The veteran subsequently indicated his 
belief that additional records existed, but were destroyed by 
fire.  Therefore, further efforts to obtain such records 
would be futile.  The Board also notes that the veteran has 
been afforded an examination.  Although the veteran and his 
representative have requested that additional post service 
records be obtained, the Board finds that such additional 
development is not warranted.  The veteran has requested that 
his treatment records from when he lived in Guam been 
obtained; however, the claims file already contains many such 
records, including records from a VA clinic in Guam.  The RO 
attempted to obtain medical records from a university which 
the veteran attended, but the university reported in January 
1998 that such records had been destroyed.  The Board notes 
that there is no issue as to the current existence of the 
claimed disabilities.  In addition, there is no basis for 
believing that recent treatment records would contain any 
nexus opinion or other basis for relating a current 
disability to service.  Current treatment records containing 
histories given by the veteran in which he relates a current 
problem to service would not constitute competent evidence 
relating such a disorder to service.  The Board also notes 
that the veteran has indicated that he is not satisfied with 
a VA opinion regarding whether his allergies were caused by 
blood transfusion in service.  He asserts that an opinion 
should have been obtained from a specialist in hematology 
other than an ENT specialist.  The Board concludes, however, 
that another opinion is not warranted as an ENT specialist 
would have training in the causes of allergies and would be 
qualified to render an opinion regarding the etiology of such 
a disorder.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claims, and 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

II.  Factual Background

The veteran asserts that he warrants service connection for a 
low back disorder and sinusitis/allergic rhinitis, which he 
states are the result of the fire incident in service.  
Specifically, as to the claim for service connection for a 
low back disorder, the veteran states that he injured his 
back at the time of the fire and has had back pain ever 
since.  As to the claim for service connection for 
sinusitis/allergic rhinitis, the veteran believes that he 
developed these upper respiratory problems after he had 
received a blood transfusion in service.  He believes that 
the blood he received caused him to develop difficulty 
breathing.  He also states that he should be given an 
effective date going back to when he was discharged from 
service for the grant of service connection for the burns he 
sustained in service.  As noted above, the veteran was 
granted service connection for residual burns he sustained in 
service as of August 7, 1995.  The veteran asserts that 
service connection should be granted going all the way back 
to when he was discharged from service because VA had refused 
to allow him to file a claim for compensation benefits back 
then.

The service medical records from the first period of service 
are not of record and are believed to have been destroyed.  A 
January 1962 service report of medical examination conducted 
in connection with re-enlistment shows that clinical 
evaluations of the spine and sinuses were normal.  In a 
report of medical history completed by the veteran at that 
time, he denied any history of sinusitis, hay fever, or bone, 
joint, or other deformity.  The veteran stated yes to having 
been advised to have had an operation in the past.  The 
examiner noted that the veteran had had his legs burned in 
November 1960 and had skin grafts in 1961.  There were no 
references to any back problems.  

Reports of medical examinations conducted in December 1965, 
February 1966, and December 1967 show that clinical 
evaluations of the spine and sinuses were normal.

On August 7, 1995, the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, stating 
that he was seeking compensation for extensive burns over 
about 35 percent of his body covering his legs and lower 
back.  He added that the burns were incurred while he was on 
active duty in an accidental fire.  When asked on the 
application if the veteran had previously submitted a claim 
for any benefit with VA, he indicated only that he had filed 
a claim for educational assistance.

An October 1995 VA examination report shows that the veteran 
stated that his current complaint was that he had burns over 
his legs and lower back in 1959 and that he had had some 
problems with sensitivity and rashes in those areas over the 
years.  The examiner reported in detail the scarring from the 
burns on the veteran's legs.  

In a January 1996 statement, the veteran described the fire 
accident in service.  He stated that they were stripping 
paint from the floor and that one of his supervisors went to 
get some liquid and spread it all over the floor.  A flame 
from a pilot light ignited the jet fuel, and caused an 
explosion.  The veteran reported he was caught in the middle 
of the room and could not get out.  He stated he had been 
treated for burns for two weeks and given a skin graft on his 
lower extremities.

Following the issuance of the June 1996 rating decision, 
wherein the RO granted service connection for burn scars, 
effective August 7, 1995, the veteran submitted a statement 
in June 1996, asserting that he should be given an earlier 
effective date for the grant of service connection.  He 
stated he had been discharged from service in December 1967 
and had never been advised that he could apply for 
compensation benefits by the VA at that time.  He added that 
he knew he could not sue the military for the burn damages, 
but that he had never learned that he was entitled to 
compensation for his burns.  The veteran stated he had gone 
on with his life and did the things he needed to do and felt 
that he should be given an effective date going back to the 
date he was discharged from service.

In July 1996, the veteran submitted additional claims for 
service connection for "lower back pains and upper 
respiratory symptoms."  He stated that he felt that these 
conditions were attributable to his hospitalization while on 
active duty.  

In August 1996, the veteran submitted a statement, 
reiterating that he had never been counseled while in the 
service or out of the service that he was eligible for 
benefits "in any way as a result of my accident."  He noted 
he had taken advantage of the GI Bill when he was discharged 
from service, but "never received counseling about my 
eligibility to receive benefits, educational or otherwise."  
The veteran added that he had been told that the government 
was not liable for any of his injuries.  As to the upper 
respiratory symptoms, the veteran stated that after his 
hospitalization, he noticed that he tended to get upper 
respiratory infections "much more frequently than before."  
He stated he had decided that it might have been the blood 
that he had received during the first week and a half of his 
hospitalization.  Regarding his back, the veteran stated he 
did not know to what extent his back was injured in the fall 
or to what extent the problem was exacerbated by his 
hospitalization, which did not allow movement.  

A March 1997 VA outpatient treatment report shows that the 
veteran reported he had developed upper respiratory 
infections and sinus attacks after he had been hospitalized 
for burns while in service.  The diagnosis was recurrent 
sinusitis, upper respiratory infections.

In a May 1997 statement, the veteran asserted the following:

In the early part of 1968, January or 
February, I made an oral (not written) 
application for medical benefits in 
regard to the burns I had suffered 
through no fault of my own while serving 
in the [military].

I was told by the staff at the Veterans 
Administration office in San Diego, 
California, that I was ineligible to 
apply.  They refused to provide the 
necessary form or forms I needed with 
which to make an application.  As nearly 
as I can recall now, they told me I had 
no claim against the U.S. government 
because I had been treated successfully 
for my injuries in military hospitals.  
They said that I had waived any right to 
claims against the U.S. government when I 
entered military service.  

I recall trying to show them my injury by 
pulling up the right leg of my trousers, 
but the staff members still refused to 
note or examine the extent of the burned 
areas or the condition of my leg.  
Despite my repeated attempts to call 
their attention to my injury, they 
insisted I had no claim and could expect 
no assistance either from the VA or from 
the U.S. government.

Since I had previously been told 
essentially the same thing by [the] U.S. 
Air Force and U.S. Navy representatives 
during my de-briefings for discharge and 
at various other times, I assumed the 
information given to me by VA staff was 
correct and therefore I did not pursue my 
claim any further.  Had I known what I 
now know, I would not have left the 
office before I had filed an application.

Also in May 1997, the veteran submitted several lay 
statements from the veteran's current wife, former wife, and 
fellow soldiers.  The veteran's former wife stated that she 
remembered the veteran had complained of back pain after his 
fall in service and difficulty breathing following numerous 
blood transfusions in the Air Force.  She added that upon the 
veteran's discharge from service, he had sought to receive 
benefits for his burn scars and was told he had no legal 
claim against the government for his injuries.  The veteran's 
current wife stated that the veteran had current low back 
problems and difficulty breathing.  The fellow soldiers 
provided statements tending to support the veteran's 
allegations regarding his claim for an earlier effective date 
and the fire that had occurred in service.  

A June 1997 private medical record shows that the veteran 
reported he had developed back pain during service, when he 
fell inside a burning building.  He stated that he first 
noticed back pain when he was recovering from his burns and 
was immobilized in bed.  The veteran reported that the pain 
had increased in intensity, but that it had been unchanged.  
The private physician stated that the veteran was told he had 
spina bifida, which the examiner stated, "Interestingly, 
this observation is not reported in his recent lumbar spine 
x-ray."  Following a physical examination, the private 
physician entered a diagnosis of mechanical low back pain.  

In September 1997, the veteran presented oral testimony 
before a Hearing Officer at the RO.  The veteran stated that 
he had been in contact with VA prior to his submission of his 
claim in August 1995.  He stated that such contact had 
occurred after he had been discharged from service.  The 
veteran testified that VA had told him he had no claim and 
that it was not going to process his claim.  He stated that 
he asked about compensation at the same time he had filed a 
claim for educational benefits.  The Hearing Officer asked 
the veteran if he had submitted anything in writing about 
seeking benefits, and he stated no.  Regarding his back, the 
veteran stated that he injured it at the time he sustained 
his burn injuries.  He further stated that during his 
hospitalization, the doctors were more concerned about his 
burns than his back pain.  The veteran testified that his 
back pain had been occurring since the accident in service, 
and was constant, but varying in degree.  He stated he did 
not report any back pain at the time he was discharged 
because he had been told he had no claims against the 
government and that reporting back pain did not seem 
reasonable.  

The veteran submitted a statement from his former wife, who 
stated that to the best of her recollection, the veteran had 
told her in 1968 or 1969 that VA had refused to compensate 
him for his burns, back pain, and upper respiratory infection 
problems.  

An October 1997 private medical record shows that the veteran 
reported that his troubles with his sinuses started following 
a blood transfusion he received after the incident in service 
that had caused his burns.  He complained of recurrent 
maxillary sinus pressure with a plugged nose, nasal itching, 
and excessive sneezing.  The veteran stated he had been 
evaluated by an allergist who had determined he had a 
sensitivity to dust mites.  Examination of the nose was 
"essentially clear."  The assessment was allergic rhinitis 
and possible chronic sinusitis.  

An October 1997 VA examination report shows that the veteran 
reported he had developed sinus pain after he had been 
hospitalized in service for burns he had sustained.  The 
examiner entered diagnoses of allergic rhinitis and chronic 
sinusitis.  In a January 1998 addendum, the examiner stated 
that he had discussed the veteran's problems with the 
consultant otolaryngologist and that they had come to the 
conclusion that rhinitis and chronic sinusitis was allergic 
in nature and not related to the blood transfusion the 
veteran had received in service.

At the hearing before the undersigned, the veteran's 
representative asserted that the veteran's two former spouses 
and his current wife had provided statements indicating that 
the veteran had a history of back problems and that those 
problems stemmed from the incident he had sustained in 
service.  The representative stated that the veteran had gone 
to the RO in San Diego and asked for an application for 
benefits, and that the RO refused to provide an application.  
He also stated that the veteran was contending that he had 
developed sinusitis due to a blood transfusion in service.  

The veteran stated that he had gone to the RO for two 
reasons, one was to apply for medical benefits and the other 
was to apply for education benefits.  He testified that when 
he asked for the applications he was told he could have an 
application for educational benefits but that he was not 
eligible for medical benefits.  The veteran stated he asked 
why he was not eligible, and he was told that he had been 
made whole in service by a skin graft and was "as good as 
new" and had no entitlement to medical assistance.  He added 
that he had been told by the service that he was not eligible 
for medical benefits, so he gave up trying to obtain these 
benefits.  

The veteran testified that he injured his back at the same 
time he sustained the burn injuries to his lower extremities.  
He stated he slipped and fell and injured his back as he 
tried to escape the fire.  The veteran stated that the 
doctors were so concerned about his burns that they neglected 
his back.  He stated he did not seek treatment for his back 
after he got out of service because he treated his back pain 
himself.  The veteran testified he had back pain since then.  
As to the upper respiratory disorder, the veteran stated he 
had received several blood transfusions in service, which had 
not been screened, and that he subsequently developed 
respiratory problems.  

III.  Criteria & Analysis
A.  Service connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Board notes that the veteran did not have combat service, 
nor does he claim that he incurred an injury during such 
service.  Accordingly, the provisions of 38 U.S.C.A. 
§ 1154(b) (which require the VA to accept lay evidence of 
service incurrence notwithstanding the fact that there is no 
official record of such incurrence) are not applicable to the 
present appeal.  Nevertheless, the Board must still consider 
and weigh all lay evidence along with the other evidence 
which is of record.  See 38 C.F.R. §§ 3.103(d), 3.303(a).

1.  Low back disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for a low back disorder.  The 
Board recognizes that in a case where the service medical 
records are presumed destroyed, VA has a heightened 
obligation to explain its findings and conclusions, and to 
consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  Here, many of the veteran's 
service medical records are in his claims file, but some have 
been destroyed.  

In light of this, and based on the veteran's testimony, the 
Board will concede that the veteran sustained an injury to 
his back in service.  The veteran is competent to state that 
he sustained a back injury in service.  The service medical 
records show, however, that the veteran did not develop a 
chronic low back disorder during service.  The veteran 
sustained the burns in 1959 or 1960 and thus that would be 
when he sustained the back injury.  Significantly, however, 
service reports of medical examinations conducted in 1962, 
1965, 1966, and 1967 show that clinical evaluations of the 
veteran's spine were normal.  In a report of medical history 
completed by the veteran in 1962, he did not report a history 
of having sustained a back injury previously.  Therefore, the 
service medical records do not substantiate the veteran's 
allegations of having developed a chronic low back disorder 
during service after his fall in 1960.  On the contrary, the 
records weigh against the claim.

The Board also finds that there is a lack of evidence of 
continuity of symptomatology of a low back disorder from the 
time the veteran was discharged from service until 1997-a 
period of 30 years.  Although the veteran and the persons 
providing lay statements have indicated continuing complaints 
since service and are competent to make such observations, 
these accounts are contradicted by the service medical 
records themselves which show no complaints of back problems 
and by the lack of post service treatment for back pain for 
many years after service.  The Board is of the opinion that 
the contemporaneous records have higher probative value than 
the statements made later in support of a claim for monetary 
benefits.  

Further, no medical professional has attributed the veteran's 
current low back pain to the claimed injury in service.  In 
light of the lack of medical evidence showing complaints, 
findings or a diagnosis of a chronic low back disorder in 
service, the lack of any evidence of treatment for a back 
disorder until approximately 30 years after service, and the 
lack of competent evidence of a nexus between the post 
service low back disorder and service, the Board finds that a 
chronic low back disorder was not present during service, 
arthritis was not manifest within a year after separation 
from service, and that a current low back disorder is not 
shown to be related to any incident during service.  
Accordingly, the Board concludes that a low back disorder was 
not incurred in or aggravated by service, and arthritis of 
the low back may not be presumed to have been incurred in 
service.  The preponderance of the evidence is against this 
claim, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

2.  Upper respiratory disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for an upper respiratory 
disorder, to include sinusitis and allergic rhinitis.  The 
service medical records are silent for any complaints or 
findings of upper respiratory symptoms.  The reports of 
medical examination conducted in 1962, 1965, 1966, and 1967 
show that clinical evaluations of the sinuses were normal at 
those times.  In the 1962 report of medical history completed 
by the veteran, he denied any history related to sinus 
problems.  Therefore, the service medical records contradict 
the veteran's allegations of having developed upper 
respiratory problems during service, following his reported 
blood transfusion in 1960.  

Additionally, the Board also finds that there is a lack of 
credible evidence of continuity of symptomatology of sinus 
problems from the time he was discharged from service until 
1997-a period of 30 years.  Although the veteran and the 
persons providing lay statements have indicated continuing 
complaints of upper respiratory problems since the veteran's 
discharge from service and are competent to make such 
observations, these accounts are contradicted by the service 
medical records themselves which show no complaints of upper 
respiratory problems and by the lack of post service 
treatment records for many years after service.  The Board is 
of the opinion that the contemporaneous records have higher 
probative value than the statements made later in support of 
a claim for monetary benefits.  

Further, no medical professional has attributed the veteran's 
current diagnoses of sinusitis/allergic rhinitis to his 
service.  In fact, there is evidence to the contrary.  In a 
January 1998 addendum to the October 1997 VA examination, 
which had diagnosed allergic rhinitis and chronic sinusitis, 
the VA examiner stated that he had discussed the veteran's 
problems with an otolaryngologist and they had determined 
that the veteran's rhinitis and chronic sinusitis were 
allergic in nature and not related to the blood transfusion 
the veteran had received in service.  There is no competent 
evidence to refute this medical determination.  While the 
veteran has stated that these diagnoses are related to the 
blood transfusion in service, he does not have the requisite 
knowledge of medical principles that would permit him to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, the Board concludes that an upper respiratory 
disorder, to include sinusitis and allergic rhinitis, was not 
incurred in or aggravated by service.  The preponderance of 
the evidence is against this claim, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.



B.  Earlier effective date

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2003).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 2002) (emphasis added).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim "will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later."  38 C.F.R. § 
3.400 (emphasis added).

With a claim for service connection, the effective date of an 
award will be (1) the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service or (2) 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2003) 
(emphasis added).

A claim-application means a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§ 3.1(p) (2003).  

Service connection was granted for residual burns sustained 
in service effective August 7, 1995.  The veteran claims that 
service connection should be granted from 1967, which was 
when he was discharged from service, as he had attempted to 
file a claim within one year of his discharge from service 
and was prevented from doing so by VA.  

After having carefully reviewed the evidence of record, the 
Board finds that entitlement to an effective date earlier 
than August 7, 1995, for the grant of service connection for 
residual burns sustained in service, is legally precluded.  
The record reflects that the veteran was discharged from 
service on December 21, 1967.  A VA Form 21-526, Veteran's 
Application for Compensation or Pension, was received by the 
veteran on August 7, 1995.  The Board notes that the date of 
August 7, 1995, far exceeds the one-year period following the 
veteran's discharge from service, and would not allow an 
effective date of December 1967 for the grant of service 
connection.  The veteran has admitted that he did not submit 
a written claim for service connection for residual burns 
sustained in service prior to this date.  In this regard, 
during the RO hearing held in September 1997, he specifically 
stated that he had never submitted anything in writing, not 
even a letter.  The claims file contains correspondence 
between the veteran and the VA in the late 1960's, but it is 
negative for references to a back claim.  Also, letters dated 
in May and July 1968 and April 1969 from the veteran to his 
Congressman show that he requested assistance regarding the 
VA's handling of his claim for education benefits, but he did 
not make any reference to any claim for disability benefits 
for a back problem.  

Applying the regulations cited above, the veteran is not 
entitled to an effective date earlier than August 7, 1995, 
for the grant of service connection for residual burns 
sustained in service.  The regulation states that if the 
claim is not received within one year following separation 
from service, which is clearly not the case, as the veteran 
submitted his original claim approximately 28 years following 
his discharge from service, the effective date is the date of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2)(ii).  Even if the date entitlement 
arose was prior to August 7, 1995, the date of claim is 
August 7, 1995, and, thus, the later date is the date of the 
claim.  See id.; see also 38 U.S.C.A. § 5110(a) (effective 
date of original claim shall not be earlier than the date of 
receipt of application therefor).

The Board notes that the veteran has alleged that he 
attempted to submit a claim back in 1968, at the time he 
submitted a claim for education benefits, and that VA 
prevented him from submitting a written claim.  However, the 
Board finds that this allegation by the veteran is not 
credible.  Initially, following the grant of service 
connection for residual burns sustained in service, when the 
RO assigned an effective date of August 7, 1995, the veteran 
submitted a statement, asserting that he had never been 
advised that he could apply for compensation by the VA.  He 
noted he knew he could not sue the military for the burns he 
sustained but that he had never learned that he was entitled 
to compensation.  He added he had gone on with his life.  
Thus, the veteran's initial assertion was that he had never 
been told that he could be entitled to VA compensation 
benefits prior to his 1995 application.  He reiterated his 
lack of awareness that he was entitled to any benefits 
related to his burns in an August 1996 statement.  He stated 
he had never been counseled while in the service or out of 
service that he was eligible for benefits "in any way as a 
result of my accident."  

The RO then issued an SOC in April 1997.  There, it told the 
veteran that VA was precluded from paying benefits earlier 
than the date of claim.  It noted that the veteran had left 
service in 1967 and that he had alleged he was not aware of 
his right to file a compensation claim until 1995.  
Subsequent to this SOC, the veteran presented a revised 
account, and asserted that he had attempted to submit a claim 
back in 1968 and that VA had refused to provide him with the 
necessary application forms.  The Board does not accept this 
revised account.  The veteran's statements that he made in 
June 1996 and August 1996 are accorded more probative value.  
The veteran was credible in stating that he was not aware 
that he was entitled to compensation benefits prior to his 
1995 claim.  He subsequently changed his account to one where 
he was aware that he was entitled to benefits but that VA 
refused to allow him to submit a claim for compensation 
benefits.  The revised account is not credible, as it is 
completely opposite to what the veteran had alleged 
previously.

Moreover, even accepting the veteran's allegation that RO 
personnel told him he was not entitled to benefits, this 
would not allow an earlier effective date for the grant of 
service connection for residual burns sustained in service, 
as there is no waiver of the effective date requirements on 
the basis that the veteran was misinformed by a government 
employee.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(erroneous advice given by a government employee cannot be 
used to estop government from denying benefits).  

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
As stated above, effective dates are governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400, the application of which do not 
warrant an effective date earlier than August 7, 1995, for 
the grant of service connection for residual burns sustained 
in service.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2)(i).  In fact, an effective date earlier than 
August 7, 1995, is legally precluded.  See id.  Since the 
veteran did not file his claim within one year following his 
discharge from service in December 1967 (here, December 
1968), the effective date cannot be any earlier than August 
7, 1995.


ORDER

Service connection for a low back disorder is denied.

Service connection for an upper respiratory disorder, to 
include sinusitis/allergic rhinitis, is denied.

An effective date earlier than August 7, 1995, for the grant 
of service connection for residual burns sustained in service 
is denied.


REMAND

The record reflects that the veteran was denied entitlement 
to dental treatment in November 1997 and that the veteran 
filed a notice of disagreement that same month.  The record 
reflects that the veteran has not been sent a SOC on this 
issue.  The veteran confirmed that he had not received an SOC 
at the July 2004 hearing before the undersigned.  Thus, this 
claim must be remanded for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the dental issue is hereby REMANDED for the 
following action:

The VA Medical Center should furnish the 
veteran a SOC as to the claim for 
entitlement to service connection for a 
dental disability for the purposes of 
obtaining VA outpatient dental treatment.  
The SOC should include all relevant law 
and regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a substantive 
appeal.  See 38 C.F.R. § 20.302(b) 
(2003).  Thereafter, if an appeal has 
been perfected, it should be returned to 
the Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



__________________________________________
	MICHAEL D. MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



